DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 22-32 and 34-62 are pending in this office action
Claims 1-8, 10-12, 14-18, 20, 22-25, 30, 32 and 34-62 have been amended.
Claims 21 and 33 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 7/22/2022 have been considered but are moot in view of new grounds of rejection

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-20, 34-43, 49-55 and 61 area allowed. 
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-32, 44-48, 56-60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al (US 2012/0147830 A1) in view of Xu et al (US 2015/0085796 A1) in further view of Chen et al (US 2013/0250924 A1) (hereinafter Chen924) in further view of Lyer et al (US 2020/0042263 A1).

1Regarding claim 22, Lohr teaches a method of wireless communication at a network device, comprising: 
2transmitting, to a user equipment (UE), an uplink grant for an uplink 3transmission from the UE to the network device, wherein the uplink grant specifies a packet-group transmission mode 5for the uplink transmission (Lohr: Fig. 15, steps 1507-1508; [0111]-[0112], [0193] terminal receives uplink grant in a RAR along with a transmission mode indicator, see also [0181]), and wherein the packet-group transmission mode  (Lohr: Fig. 15; [0111]-[0112], transmission ode indicating TTI bundling (=packet group)); and 
8receiving the uplink transmission from the UE, the uplink transmission 9including the transmission payload including one or more packet-groups in accordance with the 10uplink grant and the packet-group transmission mode (Lohr: Fig. 15; [0111]-[0112]; [0120], [0181] terminal sends multiple redundancy version of a TB based on the received grant and the transmission ode indicator).
Lohr does not explicitly disclose packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission.
Xu teaches packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission (Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr wherein packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission as disclosed by Xu to provide a flexible operation of enhance TTI bundling modes in LTE (Xu: [0003]).
Lohr in view of Xu does not explicitly disclose wherein the one or more packets included in a packet-group include different sets of data.
 Chen924 teaches wherein the one or more packets included in a packet-group include different sets of data (Chen924: Fig. 14; [0009]-[0010] TTI bundling comprising RV0, RV1, RV2/different set of data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu wherein the one or more packets included in a packet-group include different sets of data as disclosed by Chen924 to provide an improved communication efficiency (Chen924: [0005]).
Lohr in view of Xu in view of Chen924 does not explicitly disclose the individual packets in the different sets are indicative of different portions of a video frame.
Lyer discloses individual packets in the different sets are indicative of different portions of a video frame (Lyer: Figs. 4-5, [0025]-[0026], [0083], [0088] payload comprising video frames).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu in view of Chen924 wherein the individual packets in the different sets are indicative of different portions of a video frame as disclosed by Lyer to provide a system for synchronization and streaming of content (Lyer: Abstract).

1Regarding claim 44, Lohr teaches an apparatus for wireless communication at a network device (Lohr: Fig. 8, Fig. 15; eNodeB), comprising: 2a processor, 4instructions stored in the memory and operable, when executed by the 5processor to cause the apparatus to: 
to a user equipment (UE), an uplink grant for an uplink 3transmission from the UE to the network device, wherein the uplink grant specifies a packet-group transmission mode 5for the uplink transmission (Lohr: Fig. 15, steps 1507-1508; [0111]-[0112], [0193] terminal receives uplink grant in a RAR along with a transmission mode indicator, see also [0181]), and wherein the packet-group transmission mode  (Lohr: Fig. 15; [0111]-[0112], transmission ode indicating TTI bundling (=packet group)); and 
8receiving the uplink transmission from the UE, the uplink transmission 9including the transmission payload including one or more packet-groups in accordance with the 10uplink grant and the packet-group transmission mode (Lohr: Fig. 15; [0111]-[0112]; [0120], [0181] terminal sends multiple redundancy version of a TB based on the received grant and the transmission ode indicator).
Lohr does not explicitly disclose packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission.
Xu teaches packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission (Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr wherein packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission as disclosed by Xu to provide a flexible operation of enhance TTI bundling modes in LTE (Xu: [0003]).
Lohr in view of Xu does not explicitly disclose wherein the one or more packets included in a packet-group include different sets of data.
 Chen924 teaches wherein the one or more packets included in a packet-group include different sets of data (Chen924: Fig. 14; [0009]-[0010] TTI bundling comprising RV0, RV1, RV2/different set of data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu wherein the one or more packets included in a packet-group include different sets of data as disclosed by Chen924 to provide an improved communication efficiency (Chen924: [0005]).
Lohr in view of Xu in view of Chen924 does not explicitly disclose the individual packets in the different sets are indicative of different portions of a video frame.
Lyer discloses individual packets in the different sets are indicative of different portions of a video frame (Lyer: Figs. 4-5, [0025]-[0026], [0083], [0088] payload comprising video frames).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu in view of Chen924 wherein the individual packets in the different sets are indicative of different portions of a video frame as disclosed by Lyer to provide a system for synchronization and streaming of content (Lyer: Abstract).

1Regarding claim 56, Lohr teaches an apparatus for wireless communication at a network device (Lohr: Fig. 8, Fig. 15; eNodeB), comprising: 
2means for 2transmitting, to a user equipment (UE), an uplink grant for an uplink 3transmission from the UE to the network device, wherein the uplink grant specifies a packet-group transmission mode 5for the uplink transmission (Lohr: Fig. 15, steps 1507-1508; [0111]-[0112], [0193] terminal receives uplink grant in a RAR along with a transmission mode indicator, see also [0181]), and wherein the packet-group transmission mode  (Lohr: Fig. 15; [0111]-[0112], transmission ode indicating TTI bundling (=packet group)); and 
8receiving the uplink transmission from the UE, the uplink transmission 9including the transmission payload including one or more packet-groups in accordance with the 10uplink grant and the packet-group transmission mode (Lohr: Fig. 15; [0111]-[0112]; [0120], [0181] terminal sends multiple redundancy version of a TB based on the received grant and the transmission ode indicator).
Lohr does not explicitly disclose packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission.
Xu teaches packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission (Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr wherein packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission as disclosed by Xu to provide a flexible operation of enhance TTI bundling modes in LTE (Xu: [0003]).
Lohr in view of Xu does not explicitly disclose wherein the one or more packets included in a packet-group include different sets of data.
 Chen924 teaches wherein the one or more packets included in a packet-group include different sets of data (Chen924: Fig. 14; [0009]-[0010] TTI bundling comprising RV0, RV1, RV2/different set of data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu wherein the one or more packets included in a packet-group include different sets of data as disclosed by Chen924 to provide an improved communication efficiency (Chen924: [0005]).
Lohr in view of Xu in view of Chen924 does not explicitly disclose the individual packets in the different sets are indicative of different portions of a video frame.
Lyer discloses individual packets in the different sets are indicative of different portions of a video frame (Lyer: Figs. 4-5, [0025]-[0026], [0083], [0088] payload comprising video frames).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu in view of Chen924 wherein the individual packets in the different sets are indicative of different portions of a video frame as disclosed by Lyer to provide a system for synchronization and streaming of content (Lyer: Abstract).

1Regarding claim 62, Lohr teaches a non-transitory computer-readable medium storing code for wireless 2communication at a network device (Lohr: Fig. 8, Fig. 15; eNodeB), the code comprising instructions executable by a processor 3to: 
4
6 2transmit, to a user equipment (UE), an uplink grant for an uplink 3transmission from the UE to the network device, wherein the uplink grant specifies a packet-group transmission mode 5for the uplink transmission (Lohr: Fig. 15, steps 1507-1508; [0111]-[0112], [0193] terminal receives uplink grant in a RAR along with a transmission mode indicator, see also [0181]), and wherein the packet-group transmission mode  (Lohr: Fig. 15; [0111]-[0112], transmission ode indicating TTI bundling (=packet group)); and 
8receiving the uplink transmission from the UE, the uplink transmission 9including the transmission payload including one or more packet-groups in accordance with the 10uplink grant and the packet-group transmission mode (Lohr: Fig. 15; [0111]-[0112]; [0120], [0181] terminal sends multiple redundancy version of a TB based on the received grant and the transmission ode indicator).
Lohr does not explicitly disclose packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission.
Xu teaches packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission (Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr wherein packets that 8are associated as a packet-group are included in a transmission payload of the uplink 9transmission as disclosed by Xu to provide a flexible operation of enhance TTI bundling modes in LTE (Xu: [0003]).
Lohr in view of Xu does not explicitly disclose wherein the one or more packets included in a packet-group include different sets of data.
 Chen924 teaches wherein the one or more packets included in a packet-group include different sets of data (Chen924: Fig. 14; [0009]-[0010] TTI bundling comprising RV0, RV1, RV2/different set of data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu wherein the one or more packets included in a packet-group include different sets of data as disclosed by Chen924 to provide an improved communication efficiency (Chen924: [0005]).
Lohr in view of Xu in view of Chen924 does not explicitly disclose the individual packets in the different sets are indicative of different portions of a video frame.
Lyer discloses individual packets in the different sets are indicative of different portions of a video frame (Lyer: Figs. 4-5, [0025]-[0026], [0083], [0088] payload comprising video frames).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lohr in view of Xu in view of Chen924 wherein the individual packets in the different sets are indicative of different portions of a video frame as disclosed by Lyer to provide a system for synchronization and streaming of content (Lyer: Abstract).

1Regarding claims 23 and 45, Lohr in view of Xu teaches wherein selecting the packet transmission 2mode is based at least in part on a packet transmission mode indicator included in the uplink 3grant (Lohr: Fig. 15, steps 1507-1508; [0111]-[0112], [0193] terminal receives uplink grant in a RAR along with a transmission mode indicator, see also [0181]), the method further comprising: 4identifying that the packet transmission mode indicator specifies the packet- 5group transmission mode, wherein the plurality of packets are organized in one or more 6packet-groups (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (=packet group)).  

1Regarding claim 24, Lohr in view of Xu teaches wherein determining the one or more packets 2for inclusion in the transmission payload further comprises: 3determining the one or more packets such that all packets of at least one 4packet-group are included in the transmission payload (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (=packet group); see also Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).  

1Regarding claims 48 and 60, Lohr in view of Xu teaches wherein the one or more packets are associated 2as a file (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (=file)).  

1Regarding claims  25, 47 and 59, Lohr in view of Xu teaches wherein processing the one or more groups 2comprises: 3passing packets of each of the one or more groups to an upper layer as one or 4more protocol data units (Lohr: [0162], RLC layer PDU).  

1Regarding claim 26, Lohr in view of Xu teaches wherein transmitting the uplink grant further 2comprises: 3transmitting an indication of a resource amount limiting a quantity of packets 4to be included in the uplink transmission (Lohr: [0188] base station signaled threshold/capacity condition).  

1Regarding claim 27, Lohr in view of Xu teaches wherein transmitting the uplink grant further 2comprises: 3transmitting a group selection criterion in the uplink grant when the uplink 4grant specifies the packet-group transmission mode (Lohr: Fig. 15, steps 1507-1508; [0111]-[0112], terminal receives uplink grant along with a transmission mode indication/group selection criterion, see also [0181]).
  
1Regarding claim 28, Lohr in view of Xu teaches wherein the group selection criterion 2indicates a packet-group type criterion or a packet-group priority criterion (Lohr: [0029]-[0031] priority based selection disclosed).
  
1Regarding claim 29, Lohr in view of Xu teaches wherein the packet-group priority criterion is 2based on a delivery deadline associated with one or more packet-groups (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (bundled hence same deadline)).  

1Regarding claim 30, Lohr in view of Xu teaches wherein receiving the uplink transmission 2from the UE comprises: 3receiving the one or more packets mapped to multiple transport blocks such 4that packets associated with a same packet-group are mapped to a same transport block, 5wherein the uplink grant is for transmission of the multiple transport blocks (Lohr: Fig. 15; [0111]-[0112]; [0120], [0181] terminal sends multiple redundancy version of a same TB based on the received grant and the transmission mode indicator).
  
1Regarding claim 32, Lohr in view of Xu teaches1 wherein the one or more packets are 2 associated as a file (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (=file)).
1
Regarding claim 46, Lohr in view of Xu teaches wherein the instructions are further 2operable, when executed by the processor to cause the apparatus to: 3process the one or more groups in groups in accordance with the packet-group 4transmission mode (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling).

1Regarding claim 57, Lohr in view of Xu teaches wherein the uplink grant includes a packet 2transmission mode indicator specifying the packet-group transmission mode, and comprises: 3means for receiving the one or more packets organized into one or more 4groups in accordance with the packet-group transmission mode (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (=packet group); see also Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).
  
1Regarding claim 58, Lohr in view of Xu teaches  2means for processing the one or more groups in groups in accordance with the 3packet-group transmission mode (Lohr: Fig. 15; [0111]-[0112], transmission mode indicating TTI bundling (=packet group); see also Xu: Fig. 9B; [0066] a same payload TB1 used to transmit TTI bundling).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478